COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:     CEVA Logistics U.S., Inc. and CEVA Freight, LLC v.
                         Acme Truck Line, Inc.

Appellate case number: 01-16-00482-CV

Trial court case number: 2010-39403

Trial court:             129th District Court of Harris County


      Appellants, CEVA Logistics U.S., Inc. and CEVA Freight, LLC, have filed
a motion asking the Court “to include the Clerk’s Record filed in Case No. 01-15-
00314-CV in the record” of the appeal in No. 01-16-00482-CV. We grant the
motion and direct the Clerk of this Court to copy the clerk’s record filed in this
Court on June 25, 2015, in No. 01-15-00314-CV, CEVA Logistics U.S., Inc. and
CEVA Freight, LLC v. Acme Truck Line, Inc., and file the copy in No. 01-16-
00482-CV.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       
                                               Acting for the Court


Date: July 14, 2016